Exhibit 10.1

Execution Version

April 15, 2016

 

 

SEVENTY SEVEN ENERGY INC.

RESTRUCTURING SUPPORT AGREEMENT

April 15, 2016

 

 

THIS RESTRUCTURING SUPPORT AGREEMENT IS NOT AN OFFER WITH RESPECT TO ANY
SECURITIES OR A SOLICITATION OF VOTES WITH RESPECT TO A CHAPTER 11 PLAN OF
REORGANIZATION. ANY SUCH OFFER OR SOLICITATION WILL COMPLY WITH ALL APPLICABLE
SECURITIES LAWS AND/OR, AS APPLICABLE, PROVISIONS OF THE BANKRUPTCY CODE. THIS
RESTRUCTURING SUPPORT AGREEMENT CONTAINS MATERIAL NONPUBLIC INFORMATION AND,
THEREFORE, IS SUBJECT TO FEDERAL SECURITIES LAWS.

This Restructuring Support Agreement (together with the exhibits and schedules
attached hereto, which includes, without limitation, the Plan Term Sheet (as
defined below) attached hereto as Exhibit A,1 as each may be amended, restated,
supplemented, or otherwise modified from time to time in accordance with the
terms hereof, this “Agreement”), dated as of April 15, 2016, is entered into by
and among: (i) Seventy Seven Energy Inc. (“HoldCo”); Seventy Seven Finance Inc.
(“SSF”); Seventy Seven Operating LLC (“OpCo”); Great Plains Oilfield Rental,
L.L.C. (“Great Plains”); Seventy Seven Land Company LLC; Nomac Drilling, L.L.C.
(“Nomac”); Performance Technologies, L.L.C. (“PTL”); PTL Prop Solutions, L.L.C.;
SSE Leasing, LLC; Keystone Rock & Excavation, L.L.C.; and Western Wisconsin Sand
Company, LLC (each, a “Debtor” and, collectively, the “Debtors”)2; (ii) the
lender parties to that certain Incremental Term Supplement (Tranche A), dated as
of May 13, 2015 (as amended, restated, modified, supplemented or replaced from
time to time prior to the Petition Date, the “Incremental Term Loan”), by and
among OpCo, as borrower, HoldCo, the guarantors thereunder, Wilmington Trust,
N.A., as administrative agent, and the lenders thereunder (the “Incremental Term
Loan Lenders”) that are (and any Incremental Term Loan Lenders that may become
in accordance with Section 14 and/or Section 15 hereof) signatories hereto
(collectively, the “Consenting Incremental Term Loan Lenders”); and (iii) the
holders of OpCo Notes (each such holder, on behalf of itself and the funds it
represents, an “OpCo Noteholder”) issued pursuant to that certain Indenture
dated October 28, 2011 (as amended, restated, modified, supplemented, or
replaced from time to time prior to the Petition Date, the “OpCo Notes
Indenture”) for the 6.625% Senior Notes Due 2019 (the “OpCo Notes”), by and
among OpCo, SSF, the guarantors named thereunder, and The Bank of New York
Mellon Trust Company, N.A., as trustee, that are (and any OpCo Noteholder that
may become in accordance with Section 14 and/or Section 15 hereof) signatories
hereto (collectively, the “Consenting OpCo Noteholders” and together with the
Consenting Incremental Term Loan Lenders, the “Restructuring Support Parties”).
This Agreement collectively refers to the Debtors and the Restructuring Support
Parties as the “Parties” and each individually as a “Party.”

 

 

1  Capitalized terms used herein but not otherwise defined shall have the
meanings ascribed to them in the Plan Term Sheet.

2  Until the occurrence of the Termination Date, every entity that is a debtor
in the Chapter 11 Cases shall be a party to this Agreement.



--------------------------------------------------------------------------------

RECITALS

WHEREAS, the Parties have engaged in good faith, arm’s-length negotiations and
agreed to enter into certain restructuring transactions (the “Restructuring
Transactions”) pursuant to the terms and conditions set forth in this Agreement,
including the preparation of (i) a joint plan of reorganization for the Debtors
on terms consistent with the restructuring term sheet attached hereto as Exhibit
A (the “Plan Term Sheet”) and incorporated herein by reference pursuant to
Section 2 hereof (as may be amended, restated, supplemented, or otherwise
modified from time to time in accordance with this Agreement, the “Plan”)3; and
(ii) a disclosure statement containing “adequate information” (as that term is
used in the Bankruptcy Code) with respect to the Plan and the Plan Term Sheet
and otherwise in form and substance reasonably satisfactory to the Restructuring
Support Parties (the “Disclosure Statement”)4;

WHEREAS, it is anticipated that the Restructuring Transactions will be
implemented through jointly-administered voluntary cases commenced by the
Debtors (the “Chapter 11 Cases”) under chapter 11 of title 11 of the United
States Code, 11 U.S.C. §§ 101–1532 (as amended, the “Bankruptcy Code”), in the
United States Bankruptcy Court for the District of Delaware (the “Bankruptcy
Court”), pursuant to the Plan, which will be filed by the Debtors in the Chapter
11 Cases;

WHEREAS, as of the date hereof, the Consenting Incremental Term Loan Lenders, in
the aggregate, hold approximately $91,100,000 (92.0)% of the aggregate
outstanding principal amount of the Incremental Term Loan Claims and the
Incremental Term Loan Guaranty Claims;

WHEREAS, as of the date hereof, the Consenting OpCo Noteholders, in the
aggregate, hold approximately $375,304,000 (57.7)% of the aggregate outstanding
principal amount of the OpCo Notes and the OpCo Note Guaranty Claims; and

NOW, THEREFORE, in consideration of the promises, mutual covenants, and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each of the Parties,
intending to be legally bound, hereby agrees as follows:

AGREEMENT

1. RSA Effective Date. This Agreement shall become effective, and the
obligations contained herein shall become binding upon the Parties, upon the
first date (such date, the “RSA Effective Date”) that this Agreement has been
executed by all of the following: (i) each Debtor;

 

 

3  The Plan shall be filed in accordance with the Milestones (as defined below)
set forth in Section 6 of this Agreement.

4 

The Disclosure Statement shall be filed in accordance with the Milestones set
forth in Section 6 of this Agreement.

 

2



--------------------------------------------------------------------------------

(ii) Consenting Incremental Term Loan Lenders holding, in aggregate, 66.67% in
principal amount outstanding of all claims against the Debtors arising on
account of the Incremental Term Loan and the Incremental Term Loan Guaranty; and
(iii) Consenting OpCo Noteholders holding, in aggregate, at least 50% in
principal amount outstanding of all claims against the Debtors arising on
account of the OpCo Notes (the “OpCo Note Claims”).

2. Exhibits and Schedules Incorporated by Reference. Each of the exhibits
attached hereto (including the Plan Term Sheet) and any schedules to such
exhibits (collectively, the “Exhibits and Schedules”) is expressly incorporated
herein and made a part of this Agreement, and all references to this Agreement
shall include the Exhibits and Schedules.

3. Definitive Documentation. The definitive documents and agreements (the
“Definitive Documentation”) governing the Restructuring Transactions shall
include every order entered by the Bankruptcy Court, and every pleading, motion,
proposed order, or document filed by the Debtors at any point prior to the
Termination Date including, without limitation: (a) the Plan (and all exhibits
thereto) and the confirmation order with respect to the Plan (the “Confirmation
Order”); (b) the Disclosure Statement (and all exhibits thereto); (c) the
solicitation materials with respect to the Plan (collectively, the “Solicitation
Materials”); and (d) any documents or agreements in connection with the
reorganized Debtors after the date of consummation of the transactions
contemplated by the Plan (the “Plan Effective Date”), including, without
limitation, any shareholders’ agreements, amended certificates of incorporation
or similar organizational documents, or other related transactional or corporate
documents. The Definitive Documentation identified in the foregoing sentence
remains subject to negotiation and shall, upon completion, contain terms,
conditions, representations, warranties, and covenants consistent with the terms
of this Agreement. Any document that is included within the definition of
“Definitive Documentation,” including any amendment, supplement, or modification
thereof, shall be in a form and substance reasonably satisfactory to the Debtors
and the Requisite Consenting Creditors; provided, that for documents, terms, and
provisions of the Definitive Documentation that constitute a Supermajority
Matter (as defined below), such documents, terms, and provisions shall be in
form and substance acceptable to the Debtors and the Requisite Supermajority
Consenting Creditors (as defined below). The Debtors acknowledge and agree that
they will provide advance draft copies of all Definitive Documentation at least
five (5) days prior to the date when the Debtors intend to file any such
pleading or other document (and, if not reasonably practicable, as soon as
reasonably practicable prior to filing) to Latham & Watkins LLP (“Latham”), as
counsel to the Consenting Incremental Term Loan Lenders, and Weil, Gotshal &
Manges LLP (“Weil”), as counsel to the Consenting OpCo Noteholders, and shall
consult in good faith with Latham and Weil regarding the form and substance of
any such proposed filing.

4. Requisite Consenting Creditors. Unless expressly provided otherwise, and
subject to Section 5 of this Agreement, the term “Requisite Consenting
Creditors” shall mean, as of the RSA Effective Date:

 

  (a)

with respect to all terms and provisions of this Agreement and/or the Definitive
Documentation other than those described in Section 4(b) of this Agreement, such
terms and provisions, including any amendment, supplement, or modification
thereof, shall be in form and substance

 

3



--------------------------------------------------------------------------------

  acceptable to (i) the Consenting Incremental Term Loan Lenders holding at
least two-thirds in amount of the outstanding Incremental Term Loan Claims and
Incremental Term Loan Guaranty Claims held by all Consenting Incremental Term
Loan Lenders as of such date; and (ii) the Consenting OpCo Noteholders holding
at least a majority of the outstanding OpCo Note Claims held by all Consenting
OpCo Noteholders as of such date;

 

  (b) with respect to provisions of this Agreement and/or the Definitive
Documentation related to (i) the debt capital structure of the post-Plan
Effective Date reorganized Debtors (the “Reorganized Debtors”) upon the Plan
Effective Date, excluding, for the avoidance of doubt, (A) any non-borrowed
money debt incurred by the Debtors in the ordinary course of business or
allocation of equity issued under the Plan and (B) the DIP ABL Credit Facility
and the Exit Facility (each as defined in the Plan Term Sheet), other than as
provided in Section 4(b)(ii) hereof; (ii) the commitment amount, the interest
rate, the maturity date, and all financial covenants relating to the DIP ABL
Credit Facility and the Exit Facility; (iii) any rights offering or other
arrangement to contribute additional debt or equity capital on the Plan
Effective Date (a “Proposed Contribution”) to the Reorganized Debtors; (iv) the
corporate governance and organizational documents of the Reorganized Debtors;
(v) the percentage of equity of the Reorganized Debtors distributable pursuant
to any warrants distributed under the Plan, including the New Warrants (as
defined in the Plan Term Sheet), the equity value at which such warrants are
struck, and the expiration date of such warrants; (vi) the Management Incentive
Plan (as defined in the Plan Term Sheet); (vii) the amount of equity distributed
to the HoldCo Noteholders under the Plan on account of their HoldCo Note Claims;
or (viii) such other matters specified in the attached Plan Term Sheet as being
subject to a Requisite Supermajority Consenting Creditors consent or review, as
applicable (collectively, the “Supermajority Matters”), such provisions,
including any amendment, supplement, or modification thereof, shall be in form
and substance acceptable to:

 

  (i) the Consenting Incremental Term Loan Lenders holding at least 66.67% in
amount of the outstanding Incremental Term Loan Claims and Incremental Term Loan
Guaranty Claims held by all Consenting Incremental Term Loan Lenders as of the
RSA Effective Date (the “Requisite Supermajority Consenting Incremental Term
Loan Lenders”); and

 

  (ii)

at least two Consenting OpCo Noteholders holding in the aggregate at least
66.67% of the outstanding OpCo Note Claims (the “Supermajority Consenting OpCo
Noteholders”) and at least two of the Consenting OpCo Noteholders signatories to
this Agreement as of April 15, 2016 (such parties on behalf of themselves and
the funds they represent, the “Existing Consenting

 

4



--------------------------------------------------------------------------------

  OpCo Noteholders,” and together with the Supermajority Consenting OpCo
Noteholders, the “Requisite Supermajority Consenting OpCo Noteholders”);
provided, however, that if at any time prior to the Plan Effective Date, any
Existing Consenting OpCo Noteholder holds less than 7% of all outstanding OpCo
Note Claims and there is no eligible Replacement Supermajority Consenting OpCo
Noteholder (as defined below), this Section 4(b) shall not apply, and the
Requisite Consenting Creditors shall be determined in accordance with
Section 4(a) ((i) and (ii) together, the “Requisite Supermajority Consenting
Creditors”).

5. Changes to “Requisite Consenting Creditors”. If at any time prior to the Plan
Effective Date, any Existing Consenting OpCo Noteholder holds less than 7% of
all outstanding OpCo Note Claims, then (i) if such Existing Consenting OpCo
Noteholder sells its OpCo Notes to a new noteholder that will thereafter hold in
excess of 7% of all outstanding OpCo Note Claims, then such selling Existing
Consenting OpCo Noteholder shall be replaced by such new noteholder that
acquires its OpCo Notes (in accordance with Section 14 hereof), solely for the
purpose of voting on any Supermajority Matter (each such party, a “Replacement
Supermajority Consenting OpCo Noteholder”); and (ii) if such Existing Consenting
OpCo Noteholder has sold its OpCo Notes such that it holds less than 7%, but no
single acquiring noteholder holds in excess of 7% of the outstanding OpCo Note
Claims, then all votes under this Agreement shall only require the consent of
the Requisite Consenting Creditors, and no decisions under this Agreement shall
require the consent of the Requisite Supermajority Consenting Creditors.

6. Milestones. As provided herein and subject to the terms of Section 8, the
Debtors shall implement the Restructuring Transactions on the following timeline
(each deadline, a “Milestone”):

 

  (a) no later than April 22, 2016, the Debtors shall have commenced
solicitation on the Plan by mailing the Solicitation Materials to parties
eligible to vote on the Plan;

 

  (b) no later than May 26, 2016, the Debtors shall commence the Chapter 11
Cases by filing voluntary petitions for relief under chapter 11 of the
Bankruptcy Code and any and all other documents necessary to commence the
Chapter 11 Cases with the Bankruptcy Court (such filing date, the “Petition
Date”);

 

  (c) on the Petition Date, the Debtors shall file with the Bankruptcy Court:
(i) the Plan; (ii) the Disclosure Statement; and (iii) a motion (the “Scheduling
Motion”) seeking, among other things, to schedule the hearing to consider
approval of the Disclosure Statement and confirmation of the Plan (the
“Confirmation Hearing”); and (iv) a motion seeking to assume this Agreement (the
“RSA Assumption Motion”);

 

5



--------------------------------------------------------------------------------

  (d) no later than June 9, 2016, the Bankruptcy Court shall have entered an
order authorizing the assumption of this Agreement (the “RSA Assumption Order”);

 

  (e) no later than June 29, 2016, the Bankruptcy Court shall have commenced the
Confirmation Hearing;

 

  (f) no later than July 6, 2016, the Bankruptcy Court shall have entered the
Confirmation Order and an order approving the Disclosure Statement; and

 

  (g) no later than July 22, 2016, the Debtors shall consummate the transactions
contemplated by the Plan (the date of such consummation, the “Effective Date”).

The Debtors may extend a Milestone with the express prior written consent of the
Requisite Consenting Creditors.

7. Commitment of Restructuring Support Parties. Each Restructuring Support Party
shall (severally and not jointly), solely as it remains the legal owner,
beneficial owner, and/or investment advisor or manager of or with power and/or
authority to bind any claims held by it, provided, that any transfer of the
Claims of the Restructuring Support Parties is made in accordance with
Section 14, from the RSA Effective Date until the occurrence of a Termination
Date (as defined in Section 13) applicable to such Restructuring Support Party:

 

  (a) support and cooperate with the Debtors to take all commercially reasonable
actions necessary to consummate the Restructuring Transactions in accordance
with the Plan and the terms and conditions of this Agreement and the Plan Term
Sheet (but without limiting consent and approval rights provided in this
Agreement and the Definitive Documentation), including: (i) voting all of its
claims against, or interests in, as applicable, the Debtors now or hereafter
owned by such Restructuring Support Party (or for which such Restructuring
Support Party now or hereafter has voting control over) to accept the Plan in
accordance with the applicable procedures set forth in the Disclosure Statement
and the Solicitation Materials, upon receipt of Solicitation Materials and
(ii) timely returning a duly-executed ballot in connection therewith; provided,
that such vote shall be immediately revoked and deemed void ab initio upon
termination of this Agreement prior to the consummation of the Plan pursuant to
the terms hereof;

 

  (b) not withdraw, amend, or revoke (or cause to be withdrawn, amended, or
revoked) its tender, consent, or vote with respect to the Plan; provided,
however, that nothing in this Agreement shall prevent any Restructuring Support
Party from withholding, amending, or revoking (or causing the same) its timely
consent or vote with respect to the Plan if this Agreement is terminated with
respect to such Restructuring Support Party;

 

6



--------------------------------------------------------------------------------

  (c) not directly or indirectly object to, delay, impede, or take any other
action to interfere with the Restructuring Transactions, or propose, file,
support, or vote for any restructuring, workout, or chapter 11 plan for any of
the Debtors other than the Restructuring Transactions and the Plan;

 

  (d) not take any action (or encourage or instruct any other party including
any agent or indenture trustee to take any action) in respect of any potential,
actual, or alleged occurrence of any “Default” or “Event of Default” under the
ABL Facility, the Term Loan, the Incremental Term Loan, the OpCo Notes
Indenture, or the HoldCo Notes Indenture or that would be triggered as a result
of the execution of this Agreement, the commencement of the Chapter 11 Cases, or
the undertaking of any Debtor hereunder to implement the Restructuring
Transactions through the Chapter 11 Cases;

 

  (e) propose, file, or support any use of cash collateral or
debtor-in-possession financing other than as proposed in the Plan; and

 

  (f) not take any other action that is materially inconsistent with its
obligations under this Agreement.

Notwithstanding the foregoing, nothing in this Agreement and neither a vote to
accept the Plan by any Restructuring Support Party nor the acceptance of the
Plan by any Restructuring Support Party shall (w) be construed to prohibit any
Restructuring Support Party from contesting whether any matter, fact, or thing
is a breach of, or is inconsistent with, this Agreement or the Definitive
Documentation, (x) be construed to prohibit any Restructuring Support Party from
appearing as a party-in-interest in any matter to be adjudicated in the Chapter
11 Cases, so long as, from the RSA Effective Date until the occurrence of a
Termination Date applicable to such Restructuring Support Party, such appearance
and the positions advocated in connection therewith are not materially
inconsistent with this Agreement and are not for the purpose of hindering,
delaying, or preventing the consummation of the Restructuring Transactions,
(y) affect the ability of any Restructuring Support Party to consult with other
Restructuring Support Parties or the Debtors, or (z) impair or waive the rights
of any Restructuring Support Party to assert or raise any objection permitted
under this Agreement in connection with any hearing on confirmation of the Plan
or in the Bankruptcy Court or prevent such Restructuring Support Party from
enforcing this Agreement against the Debtors or any Restructuring Support Party.
In addition, nothing in this Section 7 shall require any Restructuring Support
Party to incur any unanticipated expenses or indemnification obligations as a
result of satisfying its obligations under this Agreement.

8. Commitment of the Debtors.

 

  (a)

Subject to Sub-Clause (b) below, each of the Debtors (i) agrees to (A) support
and complete the Restructuring Transactions set forth in the Plan and this
Agreement, (B) negotiate in good faith all Definitive Documentation that is
subject to negotiation as of the RSA Effective Date and take any and all
necessary and appropriate actions in furtherance of the Plan and this Agreement,
(C) take all commercially reasonable actions

 

7



--------------------------------------------------------------------------------

  necessary to complete the Restructuring Transactions set forth in the Plan in
accordance with each Milestone set forth in Section 6 of this Agreement, and
(D) make commercially reasonable efforts to obtain any and all required
regulatory and/or third-party approvals necessary to consummate the
Restructuring Transactions; (ii) shall not undertake any action materially
inconsistent with the adoption and implementation of the Plan and the speedy
confirmation thereof, including, without limitation, filing any motion to reject
this Agreement; and (iii) agrees to pay all fees and expenses of (i) Latham, as
counsel to the Consenting Incremental Term Loan Lenders, and (ii) Weil and
Moelis & Company, as advisors to the Consenting OpCo Noteholders, in accordance
with their respective engagement letters and any other contractual arrangements.

 

  (b) Notwithstanding anything to the contrary herein, nothing in this Agreement
shall require the directors, officers, or managers of any Debtor (in such
person’s capacity as a director, officer, or manager of such Debtor) to (i) take
any action that, after receiving advice from counsel, is inconsistent with such
director’s, officer’s, or manager’s fiduciary obligations under applicable law
or (ii) refrain from taking any action that, after receiving advice from
counsel, is consistent with such director’s, officer’s, or manager’s fiduciary
obligations under applicable law.

For the avoidance of doubt, nothing in this Section 8 shall be construed to
limit or affect in any way (y) any Restructuring Support Party’s rights under
this Agreement, including upon occurrence of any Termination Event, or (z) the
Debtors’ ability to engage in marketing efforts, discussions, and/or
negotiations with any party regarding financing necessary to administer the
Chapter 11 Cases; provided, however, that to the extent the Debtors engage in
any such marketing efforts, discussions, and/or negotiations, they shall provide
updates to the Restructuring Support Parties (as frequently as reasonably
requested by the Restructuring Support Parties) regarding such efforts including
answering any and all information and diligence requests regarding such efforts,
discussions, and/or negotiations.

9. Restructuring Support Party Termination Events. The Requisite Consenting
Creditors shall have the right, but not the obligation, upon notice to the other
Parties, to terminate the obligations of their respective Restructuring Support
Parties under this Agreement upon the occurrence of any of the following events,
unless waived, in writing, by such Requisite Consenting Creditors on a
prospective or retroactive basis (each, a “Restructuring Support Party
Termination Event”):

 

  (a) the failure to meet any of the Milestones in Section 6 unless (i) such
failure is the result of any act, omission, or delay on the part of any
Restructuring Support Parties whose Requisite Consenting Creditors is seeking
termination in violation of its obligations under this Agreement or (ii) such
Milestone is extended in accordance with Section 6;

 

8



--------------------------------------------------------------------------------

  (b) the (i) filing by any Debtor of a motion or other request for relief
seeking to dismiss any of the Chapter 11 Cases or convert any of the Chapter 11
Cases to a case under chapter 7 of the Bankruptcy Code or (ii) entry of an order
by the Bankruptcy Court dismissing any of the Chapter 11 Cases or converting any
of the Chapter 11 Cases to a case under chapter 7 of the Bankruptcy Code;

 

  (c) the appointment of a trustee, receiver, or examiner with expanded powers
beyond those set forth in section 1106(a)(3) and (4) of the Bankruptcy Code in
one or more of the Chapter 11 Cases;

 

  (d) any Debtor amends or modifies, or files a pleading seeking authority to
amend or modify, the Definitive Documentation in a manner that is inconsistent
with this Agreement;

 

  (e) any Debtor files or announces that it will file or joins in or supports
any plan of reorganization other than the Plan, without the prior written
consent of the Requisite Consenting Creditors;

 

  (f) any Debtor files any motion or application seeking authority to sell any
material assets, without the prior written consent of the Requisite Consenting
Creditors in their sole discretion;

 

  (g) the issuance by any governmental authority, including the Bankruptcy
Court, any regulatory authority, or any other court of competent jurisdiction,
of any ruling or order enjoining the substantial consummation of the
Restructuring Transactions on the terms and conditions set forth in the Plan
Term Sheet or the Plan; provided, however, that the Debtors shall have five
(5) business days after issuance of such ruling or order to obtain relief that
would allow consummation of the Restructuring Transactions in a manner that
(i) does not prevent or diminish in a material way compliance with the terms of
the Plan and this Agreement, and (ii) is acceptable to the Requisite Consenting
Creditors (or as to the Supermajority Matters, the Requisite Supermajority
Consenting Creditors) in their sole discretion;

 

  (h) the Debtors file any motion authorizing the use of cash collateral or the
entry into post-petition financing that is not consented to by the Requisite
Consenting Creditors, which consent shall not unreasonably be withheld;

 

  (i) a material breach by any Debtor of any representation, warranty, or
covenant of such Debtor set forth in this Agreement (it being understood and
agreed that any actions required to be taken by the Debtors that are included in
the Plan Term Sheet attached to this Agreement but not in this Agreement are to
be considered “covenants” of the Debtors, and therefore covenants of this
Agreement, notwithstanding the failure of any specific provision in the Plan
Term Sheet to be re-copied in this Agreement) that (to the extent curable)
remains uncured for a period of ten (10) business days after the receipt by the
Debtors of written notice of such breach;

 

9



--------------------------------------------------------------------------------

  (j) either (i) any Debtor or any Restructuring Support Party files a motion,
application, or adversary proceeding (or any Debtor or Restructuring Support
Party supports any such motion, application, or adversary proceeding filed or
commenced by any third party) (A) challenging the validity, enforceability,
perfection, or priority of, or seeking avoidance or subordination of, (x) the
Incremental Term Loan Claims or the Incremental Term Loan Guaranty Claims,
(y) the liens securing such claims, or (z) the OpCo Note Claims; or
(B) asserting any other cause of action against and/or with respect or relating
to such claims or the prepetition liens securing such claims, to the extent
applicable; or (ii) the Bankruptcy Court (or any court with jurisdiction over
the Chapter 11 Cases) enters an order providing relief against the interests of
any Restructuring Support Party with respect to any of the foregoing causes of
action or proceedings;

 

  (k) any Debtor terminates its obligations under and in accordance with this
Agreement;

 

  (l) any board, officer, or manager (or party with authority to act) of a
Debtor (or the Debtors themselves) takes any action in furtherance of the rights
available to it (or them) under Section 8(b) of this Agreement that are
materially inconsistent with the Restructuring Transactions as contemplated by
this Agreement and/or the Plan Term Sheet attached hereto as Exhibit A;

 

  (m) the Bankruptcy Court enters an order in the Chapter 11 Cases terminating
any of the Debtors’ exclusive right to file a plan or plans of reorganization
pursuant to section 1121 of the Bankruptcy Code;

 

  (n) the Bankruptcy Court denies approval of the RSA Assumption Motion;

 

  (o) any Debtor requests that the United States Trustee appoint an official
committee of equity security holders (either preferred or common or both) or
supports any such request;

 

  (p) the failure of any Definitive Documentation to comply with Section 3; or

 

  (q) the occurrence of any other material breach of this Agreement or the Plan
Term Sheet not otherwise covered in this list by any Debtor that has not been
cured (if susceptible to cure) within three (3) business days after written
notice to the Debtors of such breach by the Requisite Consenting Creditors (or
as to the Supermajority Matters, the Requisite Supermajority Consenting
Creditors) asserting such termination.

10. The Debtors’ Termination Events. Each Debtor may, upon notice to the
Restructuring Support Parties, terminate its obligations under this Agreement
upon the occurrence of any of the following events (each a “Company Termination
Event,” and together

 

10



--------------------------------------------------------------------------------

with the Restructuring Support Party Termination Events, the “Termination
Events”), in which case this Agreement shall terminate with respect to all
Parties, subject to the rights of the Debtors to fully or conditionally waive,
in writing, on a prospective or retroactive basis, the occurrence of a Company
Termination Event:

 

  (a) a breach by a Restructuring Support Party of any representation, warranty,
or covenant of such Restructuring Support Party set forth in this Agreement that
could reasonably be expected to have a material adverse impact on the
Restructuring Transactions or the consummation of the Restructuring Transactions
that (to the extent curable) remains uncured for a period of ten (10) business
days after the receipt by such Restructuring Support Party of written notice and
description of such breach;

 

  (b) the occurrence of a breach of this Agreement by any Restructuring Support
Party that has the effect of materially impairing any of the Debtors’ ability to
effectuate the Restructuring Transactions and has not been cured (if susceptible
to cure) within ten (10) business days after written notice to all Restructuring
Support Parties of such breach and a description thereof;

 

  (c) upon written notice to the Restructuring Support Parties, if the board of
directors or board of managers, as applicable, of a Debtor determines, after
receiving advice from counsel, that proceeding with the Restructuring
Transactions (including, without limitation, the Plan or solicitation of the
Plan) would be inconsistent with the exercise of its fiduciary duties;

 

  (d) the issuance by any governmental authority, including the Bankruptcy
Court, any regulatory authority, or any other court of competent jurisdiction,
of any ruling or order enjoining the substantial consummation of the
Restructuring Transactions; provided, however, that the Debtors have made
commercially reasonable, good faith efforts to cure, vacate, or have overruled
such ruling or order prior to terminating this Agreement;

 

  (e) the Requisite Consenting Creditors terminate their obligations under and
in accordance with Section 9 of this Agreement; or

 

  (f) the failure to satisfy any requirement under Section 3 that the Plan, or
any other agreement or document that is included in the Definitive
Documentation, contain terms, conditions, representations, warranties, and
covenants consistent with the terms of this Agreement and be reasonably
satisfactory to the Debtors.

 

11



--------------------------------------------------------------------------------

11. Mutual Termination; Automatic Termination. This Agreement and the
obligations of all Parties hereunder may be terminated by mutual written
agreement by and among the Debtors and the Requisite Supermajority Consenting
Creditors. Notwithstanding anything in this Agreement to the contrary, this
Agreement shall terminate automatically upon the occurrence of the Plan
Effective Date.

12. Automatic Stay. The Parties acknowledge that after the commencement of the
Chapter 11 Cases, the termination of this Agreement and the giving of notice of
termination by any Party pursuant to this Agreement shall not be a violation of
the automatic stay of section 362 of the Bankruptcy Code subject to the terms of
any order authorizing the assumption of this Agreement; provided, that nothing
herein shall prejudice any Party’s rights to argue that the giving of notice of
termination was not proper under the terms of this Agreement.

13. Effect of Termination. The earliest date on which termination of this
Agreement as to a Party is effective in accordance with Sections 9, 10, or 11 of
this Agreement shall be referred to, with respect to such Party, as a
“Termination Date.” Upon the occurrence of a Termination Date, all Parties’
obligations under this Agreement shall be terminated effective immediately, and
the Parties hereto shall be released from all commitments, undertakings, and
agreements hereunder, and any vote in favor of the Plan delivered by such Party
or Parties shall be immediately revoked and deemed void ab initio; provided,
however, that each of the following shall survive any such termination: (a) any
claim for breach of this Agreement that occurs prior to such Termination Date,
and all rights and remedies with respect to such claims shall not be prejudiced
in any way; (b) the Debtors’ obligations in Section 16 of this Agreement accrued
up to and including such Termination Date; and (c) Sections 13, 18, 21, 23, 24,
25, 26, 27, 28, 29, 30, 31, 35 and 36 hereof.

14. Transfers of Claims and Interests.

 

  (a)

Each Restructuring Support Party shall not (i) sell, transfer, assign, pledge,
grant a participation interest in, or otherwise dispose of, directly or
indirectly, its right, title, or interest in respect of any of such
Restructuring Support Party’s claims against, or interests in, any Debtor, as
applicable, in whole or in part, or (ii) deposit any of such Restructuring
Support Party’s claims against or interests in any Debtor, as applicable, into a
voting trust, or grant any proxies, or enter into a voting agreement with
respect to any such claims or interests (the actions described in clauses
(i) and (ii) are collectively referred to herein as a “Transfer” and the
Restructuring Support Party making such Transfer is referred to herein as the
“Transferor”), unless such Transfer is to another Restructuring Support Party or
any other entity that first agrees in writing to be bound by the terms of this
Agreement by executing and delivering to counsel to the Debtors, counsel to the
Consenting Incremental Term Loan Lenders, and counsel to the Consenting OpCo
Noteholders, a Transferee Joinder substantially in the form attached hereto as
Exhibit B (the “Transferee Joinder”). With respect to claims against or
interests in a Debtor held by the relevant transferee upon consummation of a
Transfer in accordance herewith, such transferee is deemed to make all of the
representations,

 

12



--------------------------------------------------------------------------------

  warranties, and covenants of a Restructuring Support Party, as applicable, set
forth in this Agreement. Upon compliance with the foregoing, the Transferor
shall be deemed to relinquish its rights (and be released from its obligations,
except for any claim for breach of this Agreement that occurs prior to such
Transfer) under this Agreement to the extent of such transferred rights and
obligations. Any Transfer made in violation of this Sub-Clause (a) of this
Section 14 shall be deemed null and void ab initio and of no force or effect,
regardless of any prior notice provided to the Debtors and/or any Restructuring
Support Party, and shall not create any obligation or liability of any Debtor or
any other Restructuring Support Party to the purported transferee.

 

  (b) Notwithstanding Sub-Clause (a) of this Section 14, (i) an entity that is
acting in its capacity as a Qualified Marketmaker shall not be required to be or
become a Restructuring Support Party in order to effect any transfer (by
purchase, sale, assignment, participation, or otherwise) of any claim against,
or interest in, any Debtor, as applicable, by a Restructuring Support Party to a
transferee; provided, that such transfer by a Restructuring Support Party to a
transferee shall be in all other respects in accordance with and subject to
Sub-Clause (a) of this Section 14; and (ii) to the extent that a Restructuring
Support Party, acting in its capacity as a Qualified Marketmaker, acquires any
claim against, or interest in, any Debtor from a holder of such claim or
interest who is not a Restructuring Support Party, it may transfer (by purchase,
sale, assignment, participation, or otherwise) such claim or interest without
the requirement that the transferee be or become a Restructuring Support Party
in accordance with this Section 14. For purposes of this Sub-Clause (b), a
“Qualified Marketmaker” means an entity that (x) holds itself out to the market
as standing ready in the ordinary course of its business to purchase from
customers and sell to customers claims against, or interests in, the Debtors
(including debt securities or other debt) or enter with customers into long and
short positions in claims against, or interests in, the Debtors (including debt
securities or other debt), in its capacity as a dealer or market maker in such
claims against, or interests in, the Debtors, and (y) is in fact regularly in
the business of making a market in claims against issuers or borrowers
(including debt securities or other debt).

15. Further Acquisition of Claims or Interests. Except as set forth in
Section 14, nothing in this Agreement shall be construed as precluding any
Restructuring Support Party or any of its affiliates from acquiring additional
ABL Claims, Term Loan Claims, Incremental Term Loan Claims, Incremental Term
Loan Guaranty Claims, OpCo Note Claims, HoldCo Note Claims, Existing HoldCo
Equity Interests, or interests in the instruments underlying the ABL Claims,
Term Loan Claims, Incremental Term Loan Claims, Incremental Term Loan Guaranty
Claims, OpCo Note Claims, HoldCo Note Claims, or Existing HoldCo Equity
Interests; provided, however, that any additional ABL Claims, Term Loan Claims,
Incremental Term Loan Claims, Incremental Term Loan Guaranty Claims, OpCo Note
Claims, HoldCo Note Claims, Existing HoldCo Equity Interests, or interests in
the underlying instruments acquired by any

 

13



--------------------------------------------------------------------------------

Restructuring Support Party and with respect to which such Restructuring Support
Party is the legal owner, beneficial owner, and/or investment advisor or manager
of or with power and/or authority to bind any claims or interests held by it
shall automatically be subject to the terms and conditions of this Agreement.
Upon any such further acquisition, such Restructuring Support Party shall
promptly notify counsel to the Debtors, Latham, as counsel to the Consenting
Incremental Term Loan Lenders, and Weil, as counsel to the Consenting OpCo
Noteholders, and such acquisition shall become subject to the terms of this
Agreement.

16. Fees and Expenses. Fees and expenses shall be paid according to the terms
and conditions set forth in the Plan Term Sheet.

17. Consents and Acknowledgments. Each Party irrevocably acknowledges and agrees
that this Agreement is not and shall not be deemed to be a solicitation for
consents to the Plan. The acceptance of the Plan by each of the Restructuring
Support Parties will not be solicited until such Parties have received the
Disclosure Statement and related ballots in accordance with applicable law, and
will be subject to sections 1125, 1126, and 1127 of the Bankruptcy Code. In
addition, this Agreement does not constitute an offer to issue or sell
securities to any Person, or the solicitation of an offer to acquire or buy
securities, in any jurisdiction where such offer or solicitation would be
unlawful.

18. Representations and Warranties.

 

  (a) Each Restructuring Support Party hereby represents and warrants on a
several and not joint basis for itself and not any other person or entity that
the following statements are true, correct, and complete as of the date hereof:

 

  (i) it has the requisite organizational power and authority to enter into this
Agreement and to carry out the transactions contemplated by, and perform its
respective obligations under, this Agreement;

 

  (ii) the execution and delivery of this Agreement and the performance of its
obligations hereunder have been duly authorized by all necessary corporate or
other organizational action on its part;

 

  (iii) the execution, delivery, and performance by it of this Agreement does
not violate any provision of law, rule, or regulation applicable to it, or its
certificate of incorporation, or bylaws, or other organizational documents;

 

  (iv) it is an “accredited investor” within the meaning of Rule 501 of
Regulation D promulgated under the Securities Act of 1933, as amended (the
“Securities Act”), with sufficient knowledge and experience to evaluate properly
the terms and conditions of this Agreement and to consult with its legal and
financial advisors with respect to its investment decision to execute this
Agreement, and it has made its own analysis and decision to enter into this
Agreement;

 

14



--------------------------------------------------------------------------------

  (v) it has reviewed, or has had the opportunity to review, with the assistance
of professional and legal advisors of its choosing, all information it deems
necessary and appropriate for it to evaluate the financial risks inherent in the
Restructuring Transactions and to accept the terms of the Plan;

 

  (vi) it (A) either (1) is the sole legal owner, beneficial owner, and/or
investment advisor or manager of or with power and/or authority to bind the
claims and interests identified below its name on its signature page hereof and
in the amounts set forth therein, or (2) has all necessary investment or voting
discretion with respect to the principal amount of claims and interests
identified below its name on its signature page hereof, and has the power and
authority to bind the owner(s) of such claims and interests to the terms of this
Agreement; (B) does not directly own any ABL Claims, Term Loan Claims,
Incremental Term Loan Claims, OpCo Note Claims, HoldCo Note Claims, or Existing
HoldCo Equity Interests, other than as identified below its name on its
signature page hereof; and (C) has made no assignment, sale, participation,
grant, conveyance, pledge, or other transfer of, and has not entered into any
other agreement to assign, sell, use, participate, grant, convey, pledge, or
otherwise transfer any portion of its right, title, or interests in such claims;
and

 

  (vii) it has no agreement, understanding, or other arrangement (whether oral,
written, or otherwise) with any other Restructuring Support Party regarding the
transfer or sale of all or a material portion of the Debtors’ assets to any
party whatsoever.

 

  (b) Each Debtor hereby represents and warrants on a joint and several basis
(and not any other person or entity other than the Debtors) that the following
statements are true, correct, and complete as of the date hereof:

 

  (i) it has the requisite corporate or other organizational power and authority
to enter into this Agreement and to carry out the transactions contemplated by,
and perform its respective obligations under, this Agreement;

 

  (ii) the execution and delivery of this Agreement and the performance of its
obligations hereunder have been duly authorized by all necessary corporate or
other organizational action on its part;

 

15



--------------------------------------------------------------------------------

  (iii) the execution and delivery by it of this Agreement does not (A) violate
its certificates of incorporation, or bylaws, or other organizational documents,
or those of any of its affiliates, or (B) result in a breach of, or constitute
(with due notice or lapse of time or both) a default (other than, for the
avoidance of doubt, a breach or default that would be triggered as a result of
the Chapter 11 Cases or any Debtor’s undertaking to implement the Restructuring
Transactions through the Chapter 11 Cases) under any material contractual
obligation to which it or any of its affiliates is a party;

 

  (iv) the execution and delivery by it of this Agreement does not require any
registration or filing with, the consent or approval of, notice to, or any other
action with any federal, state, or other governmental authority or regulatory
body, other than, for the avoidance of doubt, the actions with governmental
authorities or regulatory bodies required in connection with implementation of
the Restructuring Transactions;

 

  (v) (A) the offer and sale of the Reorganized Equity has not been, and will
not be, registered under the Securities Act and (B) the offering and issuance of
the Reorganized Equity is intended to be exempt from registration under the
Securities Act pursuant to Section 4(2) of the Securities Act and Regulation D
thereunder or pursuant to section 1145 of the Bankruptcy Code;

 

  (vi) subject to the provisions of sections 1125 and 1126 of the Bankruptcy
Code and, to the extent applicable, approval by the Bankruptcy Court, this
Agreement is a legally valid and binding obligation of each Debtor and is
enforceable against each Debtor in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium, or other similar laws relating to or limiting creditors’ rights
generally, or by equitable principles relating to enforceability; and

 

  (vii) it has sufficient knowledge and experience to evaluate properly the
terms and conditions of the Plan and this Agreement, and has been afforded the
opportunity to consult with its legal and financial advisors with respect to its
decision to execute this Agreement, and it has made its own analysis and
decision to enter into this Agreement and otherwise investigated this matter to
its full satisfaction.

19. Creditors’ Committee. Each Restructuring Support Party agrees not to request
that the United States Trustee appoint an official committee of creditors in the
Chapter 11 Cases. Notwithstanding anything herein to the contrary, if any
Restructuring Support Party is appointed to and serves on an official committee
of creditors in the Chapter 11 Cases, the terms of this Agreement shall not be
construed so as to limit such Restructuring Support Party’s exercise of its
fiduciary duties to any person arising from its service on such committee, and
any such exercise

 

16



--------------------------------------------------------------------------------

of such fiduciary duties shall not be deemed to constitute a breach of the terms
of this Agreement; provided, that nothing in this Agreement shall be construed
as requiring any Restructuring Support Party to serve on any official committee
in any such chapter 11 case.

20. Survival of Agreement. Each of the Parties acknowledges and agrees that this
Agreement is being executed in connection with negotiations concerning a
possible financial restructuring of the Debtors and in contemplation of possible
chapter 11 filings by the Debtors and the rights granted in this Agreement are
enforceable by each signatory hereto without approval of any court, including
the Bankruptcy Court.

21. Right to Participate in Proposed Contribution. In the event that the
Requisite Consenting Creditors and the Requisite Supermajority Consenting
Creditors, as applicable, agree to support a Proposed Contribution, each
Consenting OpCo Noteholder shall be provided the opportunity to participate in
the funding of any backstop related to such Proposed Contribution on a pro rata
basis (in an amount commensurate with such Consenting OpCo Noteholder’s
aggregate principal outstanding OpCo Note Claims held at the time of funding
such backstop). Any fees that are provided for in connection with such Proposed
Contribution shall only be payable to any such participating Consenting OpCo
Noteholder on a pro rata basis commensurate with the amount of the backstop
actually funded on the date earned.

22. Waiver. If the transactions contemplated herein are not consummated, or
following the occurrence of a Termination Date, if applicable, nothing herein
shall be construed as a waiver by any Party of any or all of such Party’s
rights, other than as provided in Section 17, and the Parties expressly reserve
any and all of their respective rights. The Parties acknowledge that this
Agreement, the Plan, and all negotiations relating hereto are part of a proposed
settlement of matters that could otherwise be the subject of litigation.
Pursuant to Rule 408 of the Federal Rules of Evidence, any applicable state
rules of evidence, and any other applicable law, foreign or domestic, the Plan
Term Sheet, this Agreement, the Plan, any related documents, and all
negotiations relating thereto shall not be admissible into evidence in any
proceeding, or used by any party for any reason whatsoever, including in any
proceeding, other than a proceeding to enforce its terms.

23. Relationship Among Parties. Notwithstanding anything herein to the contrary,
the duties and obligations of the Restructuring Support Parties under this
Agreement shall be several, not joint. No Party shall have any responsibility by
virtue of this Agreement for any trading by any other entity. No prior history,
pattern, or practice of sharing confidences among or between the Parties shall
in any way affect or negate this Agreement.

24. Specific Performance. It is understood and agreed by the Parties that money
damages would be an insufficient remedy for any breach of this Agreement by any
Party and each non-breaching Party shall be entitled to seek specific
performance and injunctive or other equitable relief as a remedy of any such
breach of this Agreement, including, without limitation, an order of the
Bankruptcy Court or other court of competent jurisdiction requiring any Party to
comply promptly with any of its obligations hereunder.

 

17



--------------------------------------------------------------------------------

25. Governing Law & Jurisdiction. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York, without regard
to such state’s choice of law provisions which would require the application of
the law of any other jurisdiction. By its execution and delivery of this
Agreement, each Party irrevocably and unconditionally agrees for itself that any
legal action, suit, or proceeding against it with respect to any matter arising
under or arising out of or in connection with this Agreement or for recognition
or enforcement of any judgment rendered in any such action, suit, or proceeding,
may be brought in the United States District Court for the Southern District of
New York, and by executing and delivering this Agreement, each of the Parties
irrevocably accepts and submits itself to the exclusive jurisdiction of such
court, generally and unconditionally, with respect to any such action, suit, or
proceeding. Notwithstanding the foregoing consent to New York jurisdiction, if
the Chapter 11 Cases are commenced, each Party agrees that the Bankruptcy Court
shall have exclusive jurisdiction of all matters arising out of or in connection
with this Agreement. By executing and delivering this Agreement, and upon
commencement of the Chapter 11 Cases, each of the Parties irrevocably and
unconditionally submits to the personal jurisdiction of the Bankruptcy Court
solely for purposes of any action, suit, proceeding, or other contested matter
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment rendered or order entered in any such action, suit, proceeding,
or other contested matter.

26. Waiver of Right to Trial by Jury. Each of the Parties waives any right to
have a jury participate in resolving any dispute, whether sounding in contract,
tort, or otherwise, between any of the Parties arising out of, connected with,
relating to, or incidental to the relationship established between any of them
in connection with this Agreement. Instead, any disputes resolved in court shall
be resolved in a bench trial without a jury.

27. Successors and Assigns. Except as otherwise provided in this Agreement, this
Agreement is intended to bind and inure to the benefit of each of the Parties
and each of their respective permitted successors, assigns, heirs, executors,
administrators, and representatives.

28. No Third-Party Beneficiaries. Unless expressly stated herein, this Agreement
shall be solely for the benefit of the Parties and no other person or entity
shall be a third-party beneficiary of this Agreement.

29. Notices. All notices (including, without limitation, any notice of
termination or breach) and other communications from any Party hereunder shall
be in writing and shall be deemed to have been duly given if personally
delivered by courier service, messenger, email, or facsimile to the other
Parties at the applicable addresses below, or such other addresses as may be
furnished hereafter by notice in writing. Any notice of termination or breach
shall be delivered to all other Parties.

 

  (a) If to any Debtor:

Seventy Seven Energy Inc.

Attn: David Treadwell

777 N.W. 63rd Street

Oklahoma City, OK 73116

Tel: (405) 608-7704

Email: dtreadwell@77nrg.com

 

18



--------------------------------------------------------------------------------

With a copy to:

Baker Botts L.L.P.

Attn: Shalla Prichard

Attn: Emanuel Grillo

Tel: (713) 229-1283

Tel: (212) 408-2519

Fax: (212) 259-2519

Email: shalla.prichard@bakerbotts.com

 emanuel.grillo@bakerbotts.com

 

  (b) Consenting Incremental Term Loan Lenders

Latham & Watkins LLP

Attn: Mark A. Broude

885 Third Avenue

New York, NY 10022-4834

Tel: (212) 906-1384

Email: mark.broude@lw.com

 

  (c) Consenting OpCo Noteholders:

Weil, Gotshal & Manges LLP

Attn: Matthew S. Barr

Attn: David N. Griffiths

767 Fifth Avenue

New York, NY 10153-0119

Tel: (212) 310-8767

Tel: (212) 310-8729

Fax: (212) 310-8007

Email: matt.barr@weil.com

 david.griffiths@weil.com

30. Entire Agreement. This Agreement (including the Exhibits and Schedules)
constitutes the entire agreement of the Parties with respect to the subject
matter of this Agreement, and supersedes all prior negotiations, agreements, and
understandings, whether written or oral, among the Parties with respect to the
subject matter of this Agreement.

31. Amendments. Except as otherwise provided herein, this Agreement may not be
modified, amended, or supplemented except in a writing executed and delivered by
the Debtors and the Requisite Consenting Creditors; provided, that, subject to
Section 5, Sections 4, 7, 9, 20, this Section 31, and any provision (or, as
applicable, sub-provision) of this Agreement (including any Exhibits and
Schedules hereto) requiring the consent of the Requisite Supermajority
Consenting Creditors shall not be modified, amended, waived, or supplemented
without the prior written consent of the Debtors and the Requisite Supermajority
Consenting Creditors.

 

19



--------------------------------------------------------------------------------

32. Reservation of Rights.

 

  (a) Except as expressly provided in this Agreement or the Plan Term Sheet,
including Section 7(a) of this Agreement, nothing herein is intended to, or
does, in any manner waive, limit, impair, or restrict the ability of any Party
to protect and preserve its rights, remedies and interests, including without
limitation, its claims against any of the other Parties.

 

  (b) Without limiting Sub-Clause (a) of this Section 32 in any way, if the Plan
is not consummated in the manner set forth, and on the timeline set forth, in
this Agreement and Plan Term Sheet, or if this Agreement is terminated for any
reason, nothing shall be construed herein as a waiver by any Party of any or all
of such Party’s rights, remedies, claims, and defenses and the Parties expressly
reserve any and all of their respective rights, remedies, claims and defenses,
subject to Section 24 of this Agreement. The Plan Term Sheet, this Agreement,
the Plan, and any related document shall in no event be construed as or be
deemed to be evidence of an admission or concession on the part of any Party of
any claim or fault or liability or damages whatsoever. Each of the Parties
denies any and all wrongdoing or liability of any kind and does not concede any
infirmity in the claims or defenses which it has asserted or could assert.

33. Counterparts. This Agreement may be executed in one or more counterparts,
each of which, when so executed, shall constitute the same instrument, and the
counterparts may be delivered by facsimile transmission or by electronic mail in
portable document format (.pdf).

34. Public Disclosure. This Agreement, as well as its terms, its existence, and
the existence of the negotiation of its terms are expressly subject to any
existing confidentiality agreements executed by and among any of the Parties as
of the date hereof; provided, however, that, (a) on or after the Effective Date,
the Debtors may make any public disclosure or filing with respect to the subject
matter of this Agreement, including, without limitation, the existence of, or
the terms of, this Agreement or any other material term of the transaction
contemplated herein, that, based upon the advice of counsel, is required to be
made (i) by applicable law or regulation or (ii) pursuant to any rules or
regulations of the New York Stock Exchange, without the express written consent
of the other Parties and (b) after the Petition Date, the Parties may
(i) disclose the existence of, or the terms of, this Agreement or any other
material term of the transaction contemplated herein without the express written
consent of the other Parties and (ii) file a copy of this Agreement with the
Bankruptcy Court; provided, however, that, in all instances, the Parties may not
disclose, and shall redact the holdings information of every Party to this
Agreement as of the date hereof and at any time hereafter. In addition, each
Party to this Agreement shall have the right, at any time, to know the
identities and holdings information of every other Party to this Agreement, but
must keep such information confidential and may not disclose such information to
any person except as may be compelled by a court of competent jurisdiction. The
Debtors take no position with regard to whether such information may be material
non-public information, but may not disclose such information other than on a
confidential basis or as may be ordered by the Bankruptcy Court.

 

20



--------------------------------------------------------------------------------

35. Headings. The section headings of this Agreement are for convenience of
reference only and shall not, for any purpose, be deemed a part of this
Agreement.

36. Interpretation. This Agreement is the product of negotiations among the
Parties, and the enforcement or interpretation hereof, is to be interpreted in a
neutral manner, and any presumption with regard to interpretation for or against
any Party by reason of that Party having drafted or caused to be drafted this
Agreement or any portion hereof, shall not be effective in regard to the
interpretation hereof.

[Signatures and exhibits follow.]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this RSA has been duly executed as of the date first above
written.

 

SEVENTY SEVEN ENERGY INC. By:  

/s/ Cary Baetz

Name:   Cary Baetz Title:   Chief Financial Officer SEVENTY SEVEN FINANCE INC.
By:  

/s/ Cary Baetz

Name:   Cary Baetz Title:   Chief Financial Officer SEVENTY SEVEN OPERATING LLC
By:  

/s/ Cary Baetz

Name:   Cary Baetz Title:   Chief Financial Officer SEVENTY SEVEN LAND COMPANY
LLC By:  

/s/ Cary Baetz

Name:   Cary Baetz Title:   Chief Financial Officer KEYSTONE ROCK & EXCAVATION,
L.L.C. By:  

/s/ Cary Baetz

Name:   Cary Baetz Title:   Chief Financial Officer



--------------------------------------------------------------------------------

PERFORMANCE TECHNOLOGIES, L.L.C. By:  

/s/ Cary Baetz

Name:   Cary Baetz Title:   Chief Financial Officer PTL PROP SOLUTIONS, L.L.C.
By:  

/s/ Cary Baetz

Name:   Cary Baetz Title:   Chief Financial Officer WESTERN WISCONSIN SAND
COMPANY, LLC By:  

/s/ Cary Baetz

Name:   Cary Baetz Title:   Chief Financial Officer NOMAC DRILLING, L.L.C. By:  

/s/ Cary Baetz

Name:   Cary Baetz Title:   Chief Financial Officer SSE LEASING, LLC By:  

/s/ Cary Baetz

Name:   Cary Baetz Title:   Chief Financial Officer GREAT PLAINS OILFIELD
RENTAL, L.L.C. By:  

/s/ Cary Baetz

Name:   Cary Baetz Title:   Chief Financial Officer



--------------------------------------------------------------------------------

AGREED TO AND ACCEPTED

this 13th day of April, 2016

 

BLUEMOUNTAIN CAPITAL MANAGEMENT, LLC, on behalf of itself and the funds it
manages By:  

/s/ David M. O’Mara

  Its: Authorized Signatory

 

Taxpayer I.D. #  

 



--------------------------------------------------------------------------------

AGREED TO AND ACCEPTED

this 13th day of April, 2016

 

MUDRICK CAPITAL MANAGEMENT, LLC, on behalf of itself and the funds it manages
By:  

/s/ Jason Mudrick

  Its: Authorized Signatory

 

Taxpayer I.D. #   27-0367034



--------------------------------------------------------------------------------

AGREED TO AND ACCEPTED

this 13th day of April, 2016

 

AXAR CAPITAL MANAGEMENT, LLC, on behalf of itself and the funds it manages By:  

/s/ Andrew Axelrod

  Its: Authorized Signatory

 

Taxpayer I.D. #   47-3227176



--------------------------------------------------------------------------------

Exhibit A to the Restructuring Support Agreement

Plan Term Sheet



--------------------------------------------------------------------------------

Execution Version

April 15, 2016

SEVENTY SEVEN ENERGY, INC., ET AL.

PLAN TERM SHEET

APRIL 15, 2016

This term sheet (the “Term Sheet”) sets forth the principal terms of a proposed
financial restructuring (the “Restructuring”) of the existing debt and other
obligations of Seventy Seven Energy, Inc. (“HoldCo”) and the subsidiaries set
forth below (collectively, the “Company”), including Seventy Seven Operating LLC
(“OpCo”), pursuant to a joint chapter 11 plan of reorganization under the United
States Bankruptcy Code (as defined below) (a “Plan”). Capitalized terms herein
not otherwise defined shall have the meanings given them in that certain
Restructuring Support Agreement dated as of April 15, 2016, to which this Term
Sheet is an exhibit (the “Restructuring Support Agreement”). As reflected in the
Restructuring Support Agreement, the Restructuring is supported by the
Consenting Incremental Term Loan Lenders and the Consenting OpCo Noteholders
(collectively, the “Restructuring Support Parties”).

THIS TERM SHEET DOES NOT CONSTITUTE (NOR SHALL IT BE CONSTRUED AS) A
SOLICITATION OF ACCEPTANCES OR REJECTIONS AS TO ANY PLAN OF REORGANIZATION OR AS
AN OFFER TO BUY, SELL OR EXCHANGE ANY OF THE SECURITIES OR INSTRUMENTS DESCRIBED
HEREIN, IT BEING UNDERSTOOD THAT SUCH A SOLICITATION, IF ANY, ONLY WILL BE MADE
IN COMPLIANCE WITH APPLICABLE PROVISIONS OF THE BANKRUPTCY CODE AND/OR OTHER
APPLICABLE LAWS. THIS TERM SHEET DOES NOT ADDRESS ALL TERMS THAT WOULD BE
REQUIRED IN CONNECTION WITH ANY POTENTIAL RESTRUCTURING AND ENTRY INTO OR THE
CREATION OF ANY BINDING AGREEMENT IS SUBJECT TO THE NEGOTIATION AND EXECUTION OF
DEFINITIVE DOCUMENTATION IN FORM AND SUBSTANCE CONSISTENT WITH THIS TERM SHEET
AND SATISFACTORY TO THE COMPANY AND THE REQUISITE CONSENTING CREDITORS. THIS
TERM SHEET HAS BEEN PRODUCED FOR DISCUSSION AND SETTLEMENT PURPOSES ONLY AND IS
SUBJECT TO THE PROVISIONS OF RULE 408 OF THE FEDERAL RULES OF EVIDENCE AND OTHER
SIMILAR APPLICABLE STATE AND FEDERAL RULES. THIS TERM SHEET AND THE INFORMATION
CONTAINED HEREIN IS STRICTLY CONFIDENTIAL AND SHALL NOT BE SHARED WITH ANY OTHER
PARTY ABSENT THE PRIOR WRITTEN CONSENT OF THE COMPANY AND THE REQUISITE
CONSENTING CREDITORS.

SUMMARY OF PRINCIPAL TERMS AND CONDITIONS

 

Transaction Overview    Debtors:    HoldCo; OpCo; Seventy Seven Land Company LLC
(“LandCo”); Seventy Seven Finance Inc. (“SSF”); Performance Technologies, L.L.C.
(“PTL”); PTL Prop Solutions, L.L.C. (“PTL Prop”); Western Wisconsin Sand
Company, LLC; Nomac Drilling, L.L.C. (“Nomac”); SSE Leasing LLC (“SSE Leasing”);
Keystone Rock & Excavation, L.L.C.; and Great Plains Oilfield Rental, L.L.C.
(“Great Plains”) (collectively, the “Debtors”). Reorganized Debtors:    Each of
the Debtors as reorganized under the Plan (the “Reorganized Debtors”).



--------------------------------------------------------------------------------

Chapter 11 Cases:    The jointly-administered voluntary cases to be commenced by
the Debtors under chapter 11 of title 11 of the United States Code (the
“Bankruptcy Code”) in the United States Bankruptcy Court for the District of
Delaware (the “Bankruptcy Court”). Claims and Interests to be Restructured:   

Undrawn letters of credit in an aggregate face amount equal to approximately
$14.7 million, plus all other amounts outstanding (the “ABL Claims”), under that
certain Credit Agreement, dated as of June 25, 2014, by and among Nomac, PTL and
Great Plains, as borrowers, HoldCo, OpCo, LandCo, SSE Leasing and PTL Prop, as
guarantors, Wells Fargo Bank, National Association (“Wells Fargo”), as
administrative agent (the “ABL Agent”), the lenders party thereto (the “ABL
Lenders”), and certain other parties thereto (as amended, modified or otherwise
supplemented from time to time prior to the date hereof, the “ABL Facility”);

 

$393 million in unpaid principal, plus all other amounts outstanding against
OpCo (the “Term Loan Claims”) under that certain Term Loan Credit Agreement,
dated as of June 25, 2014, by and among HoldCo, as parent, OpCo, as borrower,
HoldCo, Great Plains, Nomac, PTL, PTL Prop, SSE Leasing and LandCo, as
guarantors, Wilmington Trust, N.A. (“Wilmington Trust”), as successor
administrative agent (the “Term Loan Agent”), and the lenders party thereto (the
“Term Loan Lenders”) (as amended, modified or otherwise supplemented from time
to time prior to the date hereof, the “Term Loan”) and all amounts outstanding
against HoldCo, Great Plains, Nomac, PTL, PTL Prop, SSE Leasing and LandCo
(“Term Loan Guaranty Claims”) under that certain Guaranty, dated as of June 25,
2014, between HoldCo, Great Plains, Nomac, PTL, PTL Prop, SSE Leasing and
LandCo, as guarantors, and the Term Loan Agent, (the “Term Loan Guaranty”);

 

$99 million in unpaid principal, plus all other amounts outstanding against OpCo
(the “Incremental Term Loan Claims”) under that certain Incremental Term
Supplement (Tranche A), dated as of May 13, 2015, by and among HoldCo, as
parent, OpCo, as borrower, HoldCo, Great Plains, Nomac, PTL, PTL Prop, SSE
Leasing and LandCo, as guarantors, Wilmington Trust, as successor administrative
agent (the “Incremental Term Loan Agent”), and the lenders party thereto (the
“Incremental Term Loan Lenders”) (as amended, modified or otherwise supplemented
from time to time prior to the date hereof, the “Incremental Term Loan”) and all
amounts outstanding against HoldCo, Great Plains, Nomac, PTL, PTL Prop, SSE
Leasing and LandCo (“Incremental Term Loan Guaranty Claims”) under that certain
Guaranty, dated as of June 25, 2014, between HoldCo, Great Plains, Nomac, PTL,
PTL Prop, SSE Leasing and LandCo, as guarantors, and the Incremental Term Loan
Agent (the “Incremental Term Loan Guaranty”);

 

2



--------------------------------------------------------------------------------

  

$650 million in unpaid principal, plus all other amounts outstanding against
OpCo and SSF (the “OpCo Note Claims”) under the 6.625% Senior Notes Due 2019
(the “OpCo Notes” and, the beneficial holders of such OpCo Notes, the “OpCo
Noteholders”) pursuant to that certain Indenture, dated as of October 28, 2011,
by and among OpCo, as issuer, SSF, as co-issuer, Nomac, PTL, Great Plains, PTL
Prop, LandCo, HoldCo and SSE Leasing, as guarantors, and The Bank of New York
Mellon Trust Company, N.A., as trustee (as amended, modified or otherwise
supplemented from time to time prior to the date hereof, the “OpCo Notes
Indenture”) and all amounts outstanding against Nomac, PTL, Great Plains, PTL
Prop, LandCo, HoldCo and SSE Leasing (the “OpCo Note Guaranty Claims”) under the
OpCo Notes Indenture;

 

$450 million in unpaid principal, plus all other amounts outstanding against
HoldCo (the “HoldCo Note Claims”) under the 6.50% Senior Notes Due 2022 (the
“HoldCo Notes” and, the beneficial holders of such HoldCo Notes, the “HoldCo
Noteholders”) pursuant to that certain Indenture, dated as of June 26, 2014, by
and between HoldCo, as issuer, and Wells Fargo, as trustee (as amended, modified
or otherwise supplemented from time to time prior to the date hereof, the
“HoldCo Notes Indenture”);

 

Any Claims against the Company (other than the OpCo Note Claims, the OpCo Note
Guaranty Claims, the HoldCo Note Claims or any Intercompany Claims) that are
neither secured nor entitled to priority under the Bankruptcy Code or any order
of the Bankruptcy Court (the “General Unsecured Claims”);

 

Any Claims against a Debtor held by another Debtor (the “Intercompany Claims”);

 

Interests in shares of common stock of OpCo, 100% of which are owned by HoldCo
(the “Existing OpCo Equity Interests”);

 

Interests of shares of common stock of HoldCo, of which 58,928,042 shares were
outstanding as of April 13, 2016 (the “Existing HoldCo Equity Interests”);

 

Any Interests in a Debtor held by another Debtor (other than the Existing OpCo
Equity Interests and the Existing HoldCo Equity Interests) (the “Intercompany
Interests”).

DIP Financing and Use of Cash Collateral:    The Debtors shall obtain a
commitment for revolving debtor-in-possession financing facility in the
aggregate principal amount of $100,000,000 (the “New DIP ABL Credit Facility”).
The terms and conditions of the commitment and any New DIP ABL

 

3



--------------------------------------------------------------------------------

  

Credit Facility shall be in form and substance reasonably acceptable to the
Requisite Consenting Creditors; provided, however, that the commitment amount,
the interest rate, the maturity date, and all financial covenants in the New DIP
ABL Credit Facility shall be reasonably acceptable to the Requisite
Supermajority Consenting Creditors.

 

Promptly upon commencement of the Chapter 11 Cases, the Company will seek
authority to enter into the New DIP ABL Credit Facility and use cash collateral
to repay the obligations outstanding under the ABL Facility and to fund the
administration of the Chapter 11 Cases. In connection with the Company’s entry
into the New DIP ABL Credit Facility and use of cash collateral, the Company
shall provide “adequate protection” (as such term is defined in sections 361 and
363 of the Bankruptcy Code) to the ABL Lenders on terms acceptable to the
Requisite Consenting Creditors.

 

Any order approving entry into the New DIP ABL Credit Facility and the use of
cash collateral shall be acceptable to the Requisite Consenting Creditors.

Exit Facility:    On the effective date of the Plan (the “Effective Date”), the
Company will enter into a revolving credit facility in the aggregate principal
amount of approximately $100,000,000 (the “Exit Facility”). The Exit Facility
may be (a) an amendment and restatement of the New DIP ABL Credit Facility or
(b) a new facility, and the terms and conditions of the Exit Facility shall be
in form and substance reasonably acceptable to the Requisite Consenting
Creditors; provided, however, that the commitment amount, the interest rate, the
maturity date, and all financial covenants in the Exit Facility shall be
reasonably acceptable to the Requisite Supermajority Consenting Creditors. The
proceeds from the Exit Facility, plus cash on hand, will be used to (i) provide
additional liquidity for working capital and general corporate purposes,
(ii) pay all reasonable and documented fees and expenses incurred by the Company
and the Restructuring Support Parties, and expenses of their legal and financial
advisors (but no more than one legal counsel, one local counsel and one
financial advisor for each of the Company, the Consenting Incremental Term Loan
Lenders and the Consenting OpCo Noteholders) (iii) fund Plan distributions and
(iv) fund the closing of the administration of the Chapter 11 Cases. Reorganized
HoldCo/Reorganized OpCo Structure:    On the Effective Date the Existing HoldCo
Equity Interests shall be cancelled. The Existing OpCo Equity Interests held by
HoldCo shall remain outstanding and reorganized HoldCo (“Reorganized HoldCo”)
shall issue newly authorized common shares of Reorganized HoldCo in an amount to
be agreed upon by the Company and the Requisite Supermajority Consenting
Creditors (the “New HoldCo Common Shares”) and

 

4



--------------------------------------------------------------------------------

   (a) distribute 96.75%, on a fully diluted basis, of the New HoldCo Common
Shares to reorganized OpCo (“Reorganized OpCo”) for distribution to the OpCo
Noteholders in satisfaction of their OpCo Note Claims against OpCo and their
OpCo Note Guaranty Claims against Nomac, PTL, Great Plains, PTL Prop, LandCo and
SSE Leasing pursuant to the terms and conditions described below, and (b) as
consideration negotiated by HoldCo in connection with the Restructuring,
distribute 3.25% of the New HoldCo Common Shares (the “HoldCo Creditor New
Common Share Pool”) to holders of the HoldCo Notes Claims and the OpCo Notes
Guaranty Claims in their capacities as creditors of HoldCo. Distributions from
the HoldCo Creditor New Common Share Pool will depend upon whether the class of
HoldCo Notes Claims votes to accept or reject the Plan as more fully set forth
in “Summary of Distribution of New HoldCo Common Shares” and elsewhere below.
Treatment of Claims and Interests   

Administrative Expense

(including 503(b)(9) Claims),

Priority Tax, and Other Priority Claims:

  

Each holder of an Allowed administrative expense claim shall (a) be paid in full
in cash (i) on the date such amounts become due and owing in the ordinary course
of business or (ii) on or as soon as practicable after the Effective Date or
(b) be entitled to such other treatment as agreed to by such holder, the Debtors
and the Requisite Consenting Creditors. For purposes of this Term Sheet,
“Allowed” shall have the same meaning set forth in section 502 of the Bankruptcy
Code and as further defined in the Plan.

 

Each holder of an Allowed priority tax claim shall (a) be paid in full in
deferred cash payments over a period not longer than five (5) years after the
Petition Date or (b) be entitled to such other treatment as agreed to by such
holder, the Debtors and the Requisite Consenting Creditors.

 

Each holder of any other Allowed priority claim shall (a) be paid in full in
cash on or as soon as practicable after the Effective Date or (b) be entitled to
such other treatment as agreed to by such holder, the Debtors and the Requisite
Consenting Creditors.

Other Secured Claims:    On or as soon as practicable after the Effective Date,
to the extent any Allowed prepetition secured claims exist other than the ABL
Claims, the Term Loan Claims or the Incremental Term Loan Claims (the “Other
Secured Claims”), such Other Secured Claims shall be satisfied by either (a)
payment in full in cash, (b) reinstatement pursuant to section 1124 of the
Bankruptcy Code, (c) such other recovery necessary to satisfy section 1129 of
the Bankruptcy Code or (d) such other treatment as agreed to by such holder, the
Debtors and the Requisite Consenting Creditors.

 

5



--------------------------------------------------------------------------------

   Unimpaired - Deemed to Accept Term Loan Claims:   

The legal, equitable and contractual rights of the holders of Allowed Term Loan
Claims are unaltered by the Plan. On or as soon as practicable after the
Effective Date, the Allowed Term Loan Claims shall be reinstated pursuant to
section 1124 of the Bankruptcy Code on the terms set forth in the Term Loan.

 

Allowed in the aggregate principal amount of at least $393 million plus accrued
interest, fees and expenses.

 

Unimpaired - Deemed to Accept

Incremental Term Loan Claims   

On or as soon as practicable after the Effective Date, each holder of Allowed
Incremental Term Loan Claims shall receive its pro rata share of (i) a consent
fee in an amount equal to 2.0% of the aggregate amount of the Allowed
Incremental Term Loan Claims and (ii) $15 million, in full and final
satisfaction of $15 million of the Allowed Incremental Term Loan Claims;
provided, that the Incremental Term Loan Lenders shall waive the right to any
prepayment premium that may be payable under the Incremental Term Loan in
connection with such payment. The remaining $84 million of Allowed Incremental
Term Loan Claims shall be paid in accordance with the terms and conditions of
the Incremental Term Loan; provided, however, that the Incremental Term Loan
shall be amended, with the consent of the Incremental Term Loan Lenders, to
remove the requirement of any future prepayment premium under the Incremental
Term Loan for a period of 18 months after the Effective Date.

 

Allowed in the aggregate principal amount of at least $99 million plus accrued
interest, fees and expenses.

 

Impaired - Entitled to Vote

OpCo Note Claims:   

On the Effective Date, all of the OpCo Notes shall be cancelled and, in full and
final satisfaction of the Allowed OpCo Note Claims, each OpCo Noteholder shall
receive its pro rata share of (i) 96.75%, on a fully diluted basis, of the New
HoldCo Common Shares, which shares shall be subject to dilution for the
Management Incentive Plan (defined below) and the New Warrants (defined below)
and (ii) the OpCo Litigation Proceeds (defined below).

 

Allowed in the aggregate principal amount of at least $650 million plus accrued
interest, fees and expenses.

 

Impaired - Entitled to Vote

General Unsecured Claims:    Each holder of an Allowed General Unsecured Claim
shall receive, in full and final satisfaction of such Allowed General Unsecured
Claim, payment in full in cash in the ordinary course of business, as and when
due and payable, or such other treatment as may be required to allow such
Allowed General Unsecured Claim to “ride through” the Chapter 11 Cases.

 

6



--------------------------------------------------------------------------------

   Unimpaired - Deemed to Accept Existing OpCo Equity Interests:    On the
Effective Date, the Existing OpCo Equity Interests held by HoldCo shall remain
outstanding and shall be held by Reorganized HoldCo. Term Loan Guaranty Claims:
  

The legal, equitable and contractual rights of the holders of Allowed Term Loan
Guaranty Claims are unaltered by the Plan. On or as soon as practicable after
the Effective Date, the Allowed Term Loan Guaranty Claims shall be reinstated
pursuant to section 1124 of the Bankruptcy Code on the terms set forth in the
Term Loan.

 

Allowed in the aggregate principal amount of at least $393 million plus accrued
interest, fees and expenses.

 

Unimpaired - Deemed to Accept

Incremental Term Loan Guaranty Claims:   

Each holder of an Allowed Incremental Term Loan Guaranty Claim shall be entitled
to receive on account of its Allowed Incremental Term Loan Guaranty Claim
against HoldCo, its pro rata share, on a fully diluted basis, of the HoldCo
Creditor New Common Share Pool, which shares shall be subject to dilution for
the Management Incentive Plan (defined below) and the New Warrants (defined
below); provided, however that the Incremental Term Loan Lenders have agreed to
waive the right to receive such distribution (the “Incremental Term Loan
Guaranty Waiver”), but, for the avoidance of doubt, such waiver shall not affect
the status and validity of the guaranties (by HoldCo and the other Debtors)
arising under or related to the Incremental Term Loan Guaranty or any liens
arising under or related to the Incremental Term Loan, which guaranties and
liens shall remain in place in accordance with their original terms and
conditions.

 

Holders of Incremental Term Loan Guaranty Claims shall on account of their
Allowed Incremental Term Loan Guaranty Claims against Great Plains, Nomac, PTL,
PTL Prop, SSE Leasing and LandCo receive the treatment set forth for Allowed
Incremental Term Loan Claims.

 

Allowed in the aggregate principal amount of at least $99 million plus accrued
interest, fees and expenses.

 

Impaired - Entitled to Vote

OpCo Note Guaranty Claims:    Each holder of OpCo Note Guaranty Claims shall be
entitled receive on account of its Allowed OpCo Note Guaranty Claims against
HoldCo its pro rata share of (i) on a fully diluted based after giving effect to
the Incremental Term Loan Guaranty

 

7



--------------------------------------------------------------------------------

  

Waiver, the HoldCo Creditor New Common Share Pool (which shares shall be subject
to dilution for the Management Incentive Plan (defined below) and the New
Warrants (defined below)); provided, however, that if holders of at least
two-thirds in amount and one-half in number of the Allowed HoldCo Note Claims
that timely vote on the Plan vote in favor of the Plan, the OpCo Noteholders
agree to waive the right to receive such distribution (the “OpCo Note Guaranty
Waiver”); and (ii) the HoldCo Litigation Proceeds (defined below).

 

Holders of OpCo Note Guaranty Claims shall on account of their Allowed OpCo Note
Guaranty Claims against Nomac, PTL, Great Plains, PTL Prop, LandCo and SSE
Leasing receive the treatment set forth for Allowed OpCo Note Claims.

 

Allowed in the aggregate principal amount of at least $650 million plus accrued
interest, fees and expenses.

 

Impaired - Entitled to Vote

HoldCo Note Claims:   

On the Effective Date, all of the HoldCo Notes shall be cancelled.

 

If holders of at least two-thirds in amount and one-half in number of the
Allowed HoldCo Note Claims that timely vote on the Plan vote in favor of the
Plan, each HoldCo Noteholder shall receive on account of its Allowed HoldCo Note
Claims its pro rata share of (i) the HoldCo Creditor New Common Share Pool
(after giving effect to the Incremental Term Loan Guaranty Waiver and the OpCo
Note Guaranty Waiver) (which shares shall be subject to dilution for the
Management Incentive Plan (defined below) and/or the New Warrants (defined
below)) (ii) warrants to purchase 15% of the New HoldCo Common Shares, with a
strike price at a total equity value of $524 million upon and after the
consummation of the Restructuring, which warrants shall be exerciseable at any
time from the Effective Date until the five (5) year anniversary thereof (the
“New A Warrants”) and (ii) the HoldCo Litigation Proceeds (defined below).

 

If holders of at least two-thirds in amount and one-half in number of the
Allowed HoldCo Note Claims that vote on the Plan do not vote in favor of the
Plan (or no HoldCo Noteholders vote at all), each HoldCo Noteholder shall
receive on account of its Allowed HoldCo Note Claims its pro rata share of
(i) the HoldCo Creditor New Common Share Pool (after giving effect to the
Incremental Term Loan Guaranty Waiver), which shares shall be subject to
dilution for the Management Incentive Plan (defined below) and (ii) the HoldCo
Litigation Proceeds (defined below).

 

Allowed in the aggregate principal amount of at least $450 million plus accrued
interest, fees and expenses.

 

8



--------------------------------------------------------------------------------

   Impaired - Entitled to Vote Intercompany Claims and Intercompany Interests:
  

All Intercompany Claims and Intercompany Interests shall be reinstated.

 

Unimpaired - Deemed to Accept

Existing HoldCo Equity Interests:   

All Existing HoldCo Equity Interests shall be extinguished as of the Effective
Date.

 

Only if holders of at least two-thirds in amount and one-half in number of each
of the Allowed Incremental Term Loan Claims, the Allowed OpCo Note Claims, the
Allowed Incremental Term Loan Guaranty Claims, the Allowed OpCo Note Guaranty
Claims and the Allowed HoldCo Note Claims that vote on the Plan vote in favor of
the Plan, each holder of Existing HoldCo Equity Interests shall receive its pro
rata share of (i) warrants to purchase 10% of the New Common Shares with a
strike price at a total equity value of $1.788 billion, which warrants shall be
exercisable at any time from the Effective Date until the five (5) year
anniversary thereof (the “New B Warrants”) and (ii) warrants to purchase 10% of
the New Common Shares with a strike price at a total equity value of $2.5
billion, which warrants shall be exercisable at any time from the Effective Date
until the seven (7) year anniversary thereof (the “New C Warrants” and, together
with the New A Warrants and the New B Warrants, the “New Warrants”); otherwise,
holders of Existing HoldCo Equity Interests shall receive no distribution under
the Plan on account of such interests.

 

Impaired - Deemed to Reject

Summary of Distribution of New HoldCo Common Shares:   

Subject to dilution for the Management Incentive Plan (defined below) and the
New Warrants, pursuant to the terms and conditions described above, the New
HoldCo Common Shares shall be distributed as follows:

 

If the class of HoldCo Noteholders accepts the Plan:

 

OpCo Note Claims:      96.75%    OpCo Note Guaranty Claims:      0.00%    HoldCo
Note Claims:      3.25%      

 

 

       100.00%    If the class of HoldCo Noteholders does not accept the Plan:
   OpCo Note Claims:      96.75%    OpCo Note Guaranty Claims:      1.92%   
HoldCo Note Claims:      1.33%      

 

 

       100.00%   

 

9



--------------------------------------------------------------------------------

Corporate Governance    Corporate Organizational Documents:    TBD, but to be
acceptable to the Requisite Supermajority Consenting Creditors, in consultation
with the Debtors. Board of Directors of Reorganized HoldCo:    TBD, but to be
acceptable to the Requisite Supermajority Consenting Creditors, in consultation
with the Debtors. General Provisions    Vesting:    Upon consummation of the
Restructuring, all of the assets of the Debtors shall be owned by the
reorganized Debtors. Management Incentive Plan:    A management incentive plan
(the “Management Incentive Plan”) to be implemented after the Effective Date by
the board of directors of Reorganized HoldCo will provide some combination of
cash, options, and/or other equity-based compensation to the management of
Reorganized HoldCo in an amount to be set forth in the Plan, which amount shall
not exceed 10% of the New Common Shares, and which shall dilute all of the
equity otherwise contemplated to be issued by this Term Sheet including, for the
avoidance of doubt, the New Warrants. Tax Issues:    The Debtors shall seek to
implement the Restructuring in a tax efficient manner. Reorganized HoldCo shall
have the authority to control any federal or state tax returns filed by the
Debtors. Reincorporation:    Reorganized HoldCo shall be reincorporated in
Delaware. Release and Related Provisions    Exculpations:    The Plan shall
include standard and customary exculpation provisions that provide for the
Debtors, the Restructuring Support Parties, and each of their respective current
officers and directors, professionals, advisors, accountants, attorneys,
investment bankers, consultants, employees, agents and other representatives
(each solely in its capacity as such), shall be exculpated from liability for
their actions in connection with or arising out of the Chapter 11 Cases or the
Plan, with customary carve-outs for gross negligence and willful misconduct, in
each of the foregoing cases, to the extent permitted by law.

 

10



--------------------------------------------------------------------------------

Releases:    The Plan shall include standard and customary mutual releases and
third party releases, including without limitation, releases of current officers
and directors, from holders of claims or interests to the extent permitted by
law. Litigation Trust:   

The Plan shall provide for the establishment of a litigation trust (the
“Litigation Trust”) to pursue certain claims and causes of action to be assigned
and transferred to the Litigation Trust by the Debtors on the Effective Date for
the benefit of the Litigation Trust Beneficiaries (defined below).

 

The holders of the OpCo Note Guaranty Claims and the holders of the HoldCo Note
Claims shall be deemed the sole beneficiaries (the “HoldCo Litigation Trust
Beneficiaries”) of any claims or causes of action assigned and transferred to
the Litigation Trust by HoldCo. Subject to the terms and conditions of the
Litigation Trust Agreement (defined below), the HoldCo Litigation Trust
Beneficiaries shall be entitled to receive their pro rata share of any proceeds
of any claims or causes of action assigned and transferred to the Litigation
Trust by HoldCo (the “HoldCo Litigation Proceeds”).

 

The holders of the OpCo Note Claims shall be deemed the sole beneficiaries (the
“OpCo Litigation Trust Beneficiaries” and, together with the HoldCo Litigation
Trust Beneficiaries, the “Litigation Trust Beneficiaries”) of any claims or
causes of action assigned and transferred to the Litigation Trust by any Debtor
other than HoldCo. Subject to the terms and conditions of the Litigation Trust
Agreement (defined below), the OpCo Litigation Trust Beneficiaries shall be
entitled to receive their pro rata share of any proceeds of any claims or causes
of action assigned and transferred to the Litigation Trust by any Debtor other
than HoldCo (the “OpCo Litigation Proceeds”).

 

The Litigation Trust shall be governed by an agreement (the “Litigation Trust
Agreement”), which will govern the management and administration of the
Litigation Trust and the respective rights, powers and obligations of the
Litigation Trust Beneficiaries. The Litigation Trust Agreement will be binding
on all Litigation Trust Beneficiaries who shall be deemed to have executed the
Litigation Trust Agreement as of the Effective Date. The Litigation Trust
Agreement shall be in form and substance reasonably acceptable to the Requisite
Consenting Creditors.

 

11



--------------------------------------------------------------------------------

Current Director and Officer Indemnification:   

Any obligations of the Debtors pursuant to their organizational documents to
indemnify current officers, directors, agents, and/or employees (i) shall not be
discharged or impaired by confirmation of the Plan and (ii) shall be deemed and
treated as executory contracts to be assumed by the Debtors under the Plan.

 

Director and officer insurance will continue in place for the current directors
and officers of all of the Debtors during the Chapter 11 Cases on existing
terms. After the Effective Date, the Reorganized Debtors shall not terminate or
otherwise reduce the coverage under any director and officer insurance policies
(including any “tail policy”) then in effect. To the extent permitted under
applicable law, current directors and officers are to receive first access to
available insurance. Current directors and officers shall be indemnified by the
Reorganized Debtors to the extent of such insurance.

Discharge:    A full and complete discharge shall be provided in the Plan.
Injunctions:    Ordinary and customary injunction provisions shall be included
in the Plan. Conditions to Confirmation and Effectiveness:   

The Plan shall be subject to usual and customary conditions to confirmation and
effectiveness (as applicable), as well as such other conditions that are
reasonably satisfactory to the Company and the Requisite Consenting Creditors or
Requisite Consenting Supermajority Consenting Creditors, as applicable,
including the following:

 

•    The Bankruptcy Court shall have entered an order in form and substance
reasonably acceptable to the Requisite Consenting Creditors and the Debtors
approving the Disclosure Statement as containing “adequate information” within
the meaning of section 1125 of the Bankruptcy Code;

 

•    The Plan and all documents contained in any Plan supplement, including any
exhibits, schedules, amendments, modifications or supplements thereto, and all
other Definitive Documentation shall have been negotiated, executed, delivered
and filed with the Bankruptcy Court in substantially final form and in form and
substance reasonably acceptable to the Requisite Consenting Creditors or
Requisite Consenting Supermajority Consenting Creditors, as applicable, and the
Debtors and otherwise consistent with the terms and conditions described in this
Term Sheet or the Restructuring Support Agreement, as applicable;

 

12



--------------------------------------------------------------------------------

  

•    The Restructuring Support Agreement shall have been approved pursuant to an
order of the Bankruptcy Court and shall not have been terminated, and shall be
in full force and effect;

 

•    The Bankruptcy Court shall have entered a Confirmation Order in form and
substance reasonably acceptable to the Requisite Consenting Creditors and the
Debtors and the Confirmation Order shall be a final order; and

 

•    On or simultaneously with the occurrence of the Effective Date, the Debtors
shall have closed on the Exit Facility, which Exit Facility shall be in form and
substance reasonably acceptable to the Debtors and the Requisite Consenting
Creditors; provided, however, that the commitment amount, the interest rate, the
maturity date, and all financial covenants in the Exit Facility shall be
reasonably acceptable to the Requisite Supermajority Consenting Creditors.

Other Provisions    Other Provisions:    The Plan shall contain such other terms
and conditions as agreed to by the Debtors and the Requisite Consenting
Creditors or Requisite Consenting Supermajority Consenting Creditors, as
applicable. Issuance of New Common Shares; Execution of the Plan Documents:   
On the Effective Date, the Reorganized Debtors shall issue and execute all
securities, notes, instruments, certificates, and other documents required to be
issued and executed in accordance with the Plan.

Executory Contracts and

Unexpired Leases:

   All executory contracts and unexpired leases not expressly rejected shall be
deemed assumed pursuant to the Plan. In consultation with the Requisite
Consenting Creditors, the Debtors may reject executory contracts and unexpired
leases, provided, however, that the existing employment arrangements for the
Debtors’ management team will be replaced by new employment agreements on terms
consistent with their current employment arrangements; provided that such new
employment agreements are reasonably acceptable to the Debtors and the Requisite
Consenting Creditors. For the avoidance of doubt, any awards granted under the
Management Incentive Plan will be governed by such program and will not be
subject to any provisions of the employment agreements. Consenting OpCo
Noteholders’ Fees and Expenses:    The Company shall pay all costs, fees and
expenses of Latham & Watkins LLP, advisors to the Consenting Incremental Term
Loan Lenders, and Weil, Gotshal & Manges LLP and Moelis & Company, advisors to
the Consenting OpCo Noteholders, under their respective engagement letters or
other contractual arrangements.

 

13



--------------------------------------------------------------------------------

No Registration Under the Securities Act:    The offer, issuance and
distribution of the New HoldCo Common Shares pursuant to the Plan will be exempt
from registration under the Securities Act pursuant to section 1145 of the
Bankruptcy Code. No Admission:    Nothing in this Term Sheet is or shall be
deemed to be an admission of any kind as to the extent, validity, or priority of
any claims held by any Parties hereto.

 

14



--------------------------------------------------------------------------------

Exhibit B to the Restructuring Support Agreement

Form of Transferee Joinder

This joinder (this “Joinder”) to the Restructuring Support Agreement (the
“Agreement”), dated as of [DATE], by and among: (i) HoldCo; SSF; OpCo; Great
Plains; Seventy Seven Land Company; Nomac; PTL; PTL Prop Solutions, L.L.C.; SSE
Leasing, LLC; Keystone Rock & Excavation, L.L.C.; and Western Wisconsin Sand
Company, LLC, (ii) the Consenting Incremental Term Loan Lenders, and (iii) the
Consenting OpCo Noteholders, is executed and delivered by [                    ]
(the “Joining Party”) as of [                    ]. Each capitalized term used
herein but not otherwise defined shall have the meaning ascribed to it in the
Agreement.

1. Agreement to be Bound. The Joining Party hereby agrees to be bound by all of
the terms of the Agreement, a copy of which is attached to this Joinder as Annex
1 (as the same has been or may be hereafter amended, restated, or otherwise
modified from time to time in accordance with the provisions thereof). The
Joining Party shall hereafter be deemed to be a Party for all purposes under the
Agreement and one or more of the entities comprising the Restructuring Support
Parties.

2. Representations and Warranties. The Joining Party hereby represents and
warrants to each other Party to the Agreement that, as of the date hereof, such
Joining Party (a) is the legal or beneficial holder of, and has all necessary
authority (including authority to bind any other legal or beneficial holder)
with respect to, the ABL Claims, Term Loan Claims, Incremental Term Loan Claims,
Incremental Term Loan Guaranty Claims, OpCo Note Claims, and/or HoldCo Note
Claims identified below its name on the signature page hereof, and (b) makes, as
of the date hereof, the representations and warranties set forth in Section 18
of the Agreement to each other Party.

3. Governing Law. This Joinder shall be governed by and construed in accordance
with the internal laws of the State of New York, without regard to any conflicts
of law provisions which would require the application of the law of any other
jurisdiction.

4. Notice. All notices and other communications given or made pursuant to the
Agreement shall be sent to:

To the Joining Party at:

[JOINING PARTY]

[ADDRESS]

Attn:

Facsimile: [FAX]

EMAIL:



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be executed as
of the date first written above.

 

[JOINING PARTY] Holdings:   $             of Debt   Under the ABL Facility
Holdings:   $             of Debt   Under the Term Loan Holdings:  
$             of Debt   Under the Incremental Term Loan Holdings:  
$             of Debt   Under the Incremental Term Loan Guaranty Holdings:  
$             of Debt   Under the OpCo Notes Indenture Holdings:   $            
of Debt   Under the HoldCo Notes Indenture



--------------------------------------------------------------------------------

Annex 1 to the Form of Transferee Joinder